DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 14 October 2021), Claims 1-20 are pending.
Based on the current set of claims (Claims, 14 October 2021), Claims 1, 10, and 17 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments regarding Claim 1, Claim 10, and Claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 1, 7, 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20200186317 A1 using the provisional filing date of 23 March 2017 corresponding to U.S. Provisional Application No. 62/475,399; hereinafter referred to as “Kim”).
Regarding Claim 10, Kim discloses an apparatus comprising: 
a processor (¶74-76, Kim discloses a user equipment comprising a processor); and 
a non-transitory computer readable medium storing a program to be executed by the processor (¶74-76 & ¶79, Kim discloses the user equipment comprising further comprising memory storing software for execution by the processor), the program comprises instructions for: 
receiving, via radio resource control (RRC) signaling, information of a segmentation method (¶104-105 | Application 62/500,556: ¶96-97, Kim discloses receiving, by a user equipment (UE) via Radio Resource Control (RRC) signaling, information indicating how resources are divided, or segmented, to allow for pre-emption or not to allow for pre-emption) indicating that a first time-frequency resource comprises a plurality of subsets of ¶104-105 & Fig. 5A| Application 62/500,556: ¶96-97, Kim discloses that the information indicate a first portion of resources where Ultra-Reliable Low Latency Communication preemption is permitted and a second portion of resources where URLLC preemption is not allowed); 
receiving first indication information through a physical downlink control channel (¶135 | Application 62/500,556: ¶127, Kim receiving, by a user equipment (UE) via Radio Resource Control (RRC) signaling, downlink control information (DCI) over a Physical Downlink Control Channel (PDCCH) where the DCI comprises Preemption Indication (PI) information), wherein the first indication information comprises second indication information with a length of m bits (¶123 | Application 62/500,556: ¶115, Kim discloses that the PI information comprising a plurality of bits), and each bit of the second indication information corresponds to one subset of the plurality of subsets of time-frequency resources (¶123 | Application 62/500,556: ¶115, Kim discloses each bit of preemption indication (PI) corresponds to a symbol of a plurality of symbols) and indicates whether no transmission to the apparatus is present in a corresponding subset (¶123 | Application 62/500,556: ¶115, Kim discloses each bit of whether a transmission of ultra low latency traffic/communication occurs or does not occur on the corresponding symbol), and wherein m is an integer greater than 1 (¶123 | Application 62/500,556: ¶115, Kim discloses a plurality of bits corresponding to a total number of symbols); and 
determining, based on the segmentation method and the first indication information, a first subset from the plurality of subsets of time-frequency resources, with no transmission to the apparatus present in the first subset (¶123 | Application 62/500,556: ¶115, Kim discloses determining for each symbol, whether a transmission of ultra-reliable low latency traffic/communication occurs or does not occur on the corresponding symbol, based upon the pre-emption information indicating where pre-emption can occur).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 10.
Regarding Claim 16, Kim discloses the apparatus according to claim 10.
Kim further discloses m is equal to 14 (¶123 | Application 62/500,556: ¶115, Kim discloses a plurality of bits corresponding to a total number of symbols of any number).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 16.
Regarding Claim 17, Kim discloses an apparatus comprising: 
a processor (¶74-76, Kim discloses a base station comprising a processor); and 
a non-transitory computer readable medium storing a program to be executed by the processor (¶74-76 & ¶79, Kim discloses the base station comprising further comprising memory storing software for execution by the processor), the program comprises instructions for: 
determining a segmentation method indicating that a first time-frequency resource comprises a plurality of subsets of time-frequency resources grouped in a time domain or in a frequency domain (¶104-105 | Application 62/500,556: ¶96-97, Kim discloses determining, by a base station (BS), how resource are divided, or segmented, into a first portion allowing for preemption and a second portion not allowing for preemption);
notifying the segmentation method to a terminal device via radio resource control (RRC) signaling (¶104-105 | Application 62/500,556: ¶96-97, Kim discloses sending, to a user equipment (UE) via Radio Resource Control (RRC) signaling, information indicating how resources are divided, or segmented, to allow for pre-emption or not to allow for pre-emption); 
determining first indication information (¶135 | Application 62/500,556: ¶127, Kim transmitting, by a base station (BS), Preemption Indication (PI) information for transmission within downlink control information (DCI) over a Physical Downlink Control Channel (PDCCH)), wherein the first indication information comprises second indication information with a length of m bits (¶123 | Application 62/500,556: ¶115, Kim discloses that the PI information comprising a plurality of bits), and each bit of the second indication information corresponds to a subset of the plurality of subsets of time-frequency resources (¶123 | Application 62/500,556: ¶115, Kim discloses each bit of the PI information corresponds to a symbol of a plurality of symbols) and indicates whether no transmission to the terminal device is present in a corresponding subset (¶123 | Application 62/500,556: ¶115, Kim discloses each bit of whether a transmission of ultra-reliable low latency traffic/communication occurs or does not occur on the corresponding symbol), and wherein m is an integer greater than 1 (¶123 | Application 62/500,556: ¶115, Kim discloses a plurality of bits corresponding to a total number of symbols); and 
sending the first indication information to the terminal device through a physical downlink control channel (¶135 | Application 62/500,556: ¶127, Kim transmitting, by the BS to the UE, DCI over the PDCCH where the DCI comprises Preemption Indication (PI) information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 2, 4, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US 20180270798 A1 using the filing date of 14 March 2018; hereinafter referred to as “Park”).
Regarding Claim 11, Kim discloses the apparatus according to claim 10.
However, Kim does not explicitly disclose the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in the time domain, each subset comprises a first time domain unit, and a time domain length of the first time domain unit is less than a time domain length of the first time-frequency resource.
Park teaches the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in the time domain (¶116 & Fig. 2, Park discloses that the monitoring configuration information indicates a first plurality of resources that that are time resources grouped together for the preempted Ultra Reliable Low Latency Communication (URLLC) traffic will be notified to the UE and also indicates a second plurality of resources that are not for the preempted URLLC traffic.  Examiner correlates the first plurality of resources to "a plurality of time-frequency resources"), each subset comprises a first time domain unit (¶116 & Fig. 2, Park discloses that the pre-empted region is sub-divided into at least three time-frequency resources), and a time domain length of the first time domain unit is less than a time domain length of the first time-Fig. 2, Park discloses that the time/duration of the pre-empted regions is larger than the time durations of the sub-divided portions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim by requiring that the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in the time domain, each subset comprises a first time domain unit, and a time domain length of the first time domain unit is less than a time domain length of the first time-frequency resource as taught by Park because multiplexing of data traffic between respective services is rendered more efficient (Park, ¶5).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 11.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 11.
Regarding Claim 13, Kim discloses the apparatus according to claim 10.
However, Kim does not explicitly disclose the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and the frequency domain, and each subset comprises a first frequency domain unit and a first time domain unit.
Park teaches the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and the frequency domain (¶116-119 & Fig. 2, Park discloses that the pre-emption region may comprise a first pre-emption region and a second pre-emption region which are separated by frequency.  The first pre-emption region further comprises smaller pre-emption resources that are grouped by frequency and time and the second pre-emption region further comprise smaller pre-emption resources that are group by frequency and time.), and each subset comprises a first frequency domain unit and a first time domain unit (Fig. 2, Park discloses that each of the smaller pre-emption resources have a time domain/duration of a slot and a bandwidth part value defined by the CORESET).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim by requiring that the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and the frequency domain as taught by Park because multiplexing of data traffic between respective services is rendered more efficient (Park, ¶5).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 13.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 13.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in further view of Qualcomm Incorporated (DL indication channel design principle for URLLC/eMBB dynamic multiplexing, 7th April 2017, 3GPP TSG-RAN WG1 #88b, Tdoc: R1-1705623; hereinafter referred to as “Qualcomm”).
Regarding Claim 8, Park in view of Spreadtrum discloses the method according to claim 1.
However, Kim does not explicitly disclose a time domain length of the first time- frequency resource is equal to a monitoring period of the first indication information.
Qualcomm teaches a time domain length of the first time- frequency resource is equal to a monitoring period of the first indication information (Pg. 2-3: §2 Preemption Multiplexing of eMBB and URLLC in DL & Figure 1 & Pgs. 5-7: §2.3 2.3 Dynamic-scheduling Based Current Indication & Figure 3, Qualcomm teaches that the time-domain length of a URLLC resource has the same length, in time, as the time domain length of an indication channel).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim by requiring that a time domain length of the first time- frequency resource is equal to a monitoring period of the first indication information as taught by Qualcomm because reference signal overhead is reduced (Pgs. 5-7: §2.3 2.3 Dynamic-scheduling Based Current Indication & Figure 3).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC NOWLIN/Examiner, Art Unit 2474